Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 18 February 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia Feb. 18. 1793.

I recieved about a fortnight ago your favor of Jan. 24. and by this week’s post Maria received the one addressed to her. I am extremely pleased with the progress of the work at Monticello, and indebted to you for it, as also for communicating it, as well as the account of the sales in Bedford. I am in hopes of procuring tenants in Maryland for all my lands on the Shadwell side of the river at a quarter of a dollar the acre, to be rented for 7. years, and to hire the negroes on the same lands for 25. dollars averaged, from year to year only, so that I may take them away if ill treated. The business is not yet concluded, and therefore I would wish it to be not at all known. I mention it to you, because I think you have sometimes expressed a disposition to rent Edgehill, in which if you still are, and like these terms, perhaps it might be possible for me to engage a further number of tenants. As soon as Congress is over I shall go, if I have time, into the neighborhood (at the head of Elk) where the business is on the carpet, and try to conclude for myself. I propose to parcel the lands in tenements of from 200 to 400. acres each. If I succeed in this, I should expect to be able to extend the same system to Bedford. The husbandry about the head of Elk is in wheat and grazing: little corn, and less pork. This I think is what would suit us best, for which reason I turned my attention to that quarter, and also because the labour there being performed by slaves with some mixture of free labourers, the farmers there understand the management of negroes on a rational and humane plan.
I sometime ago sold my horse Brimmer for what he cost me. A few days after, Joseph took it into his head to take an airing, on Matchless, let him run away with him, in doing which he run full speed against the shaft of a cart and killed himself. So that I am now reduced to my old pair, and to Tarquin, whom also I must sell before I come home, as his hoofs are not firm enough for our stones. I have offered him for 100. Doll. and he is in better condition than when I bought him.—I hope you have heard of the servants clothes. They went from here the 12th. of Dec. by a Capt. Swaile of the schooner Mary bound to Norfolk and Richmond. The box was addressed to you, to the care of Mr. Brown. If he has not received it, enquiries will be necessary at Norfolk.—Give my love to my dear Martha and be assured of the best affections of Dear Sir Your’s sincerely

Th: Jefferson

